Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Status of Claims
The amendment filed on May 3, 2022 is acknowledged.  Claims 1-14, 17-18 and 27-31 were canceled and claims 15-16, 21, 23, 25-26 were amended.  Claims 15-16, 19-26 are pending in the instant application.
A telephone call was placed on August 3, 2022 to discuss amendment of claim 22.  The Examiner stated that claim 22 does further limit claim 21. On August 3, 2022, the Attorney agreed amendment of claim 22 to include the narrower concentration range of 1 to 200nM.
Claims 15-16 and 19-26 are allowed.  

Election/Restrictions
Claims drawn to a non-elected invention were previously canceled. The species election requirement as set forth in the Office action mailed on December, 3 2021, is hereby withdrawn. 


Examiner’s Comments
The rejection of claims 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed May 3, 2022.

The rejection Claim(s) 15-16 and 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pande (WO2015066357 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed May 3, 2022.
The rejection of claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pande (WO2015066357 A1, cited in Applicant’s IDS) in view of Stefanska (Polish Journal of Microbiology 2015, Vol. 64, No 3, 273–278) is withdrawn in view of Applicant’s arguments and amendment of the claims filed May 3, 2022
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Frank Eisenschenk on August 3, 2022.
The application has been amended as follows: 

22 (Currently Amended). The method according to claim 21, wherein the concentration of the polyether ionophore is 1 nM to 200 nM.

Claims 15-16, 19-21 and 23-26 remain as filed in the amendment of the claims on May 3, 2022.

Claims 15-16 and 19-26 are allowed.  


Reasons for Allowance
The closest prior art made of record is Pande (WO2015066357 A1, cited in Applicant’s IDS).
Pande teaches a method of producing a recombinant protein with a modulated mannosylation profiled said method comprising culturing a host cell expressing said protein in cell culture medium comprising a polyether ionophore (see abstract “Methods of modulating high mannose glycoform content of a protein in a cell culture by contacting the cells expressing the protein of interest with monensin (a polyether ionophore) are provided”.  In particular, Pande teaches wherein the recombinant protein comprises an immunoglobulin Fc region (see clam 1) and contacting the mammalian cells with monensin (see claim Pande teaches wherein the host cell is CHO cells (see page 7, lines 20-22).  Pande is silent to wherein the polyether ionophore is one of maduramycin, narasin or salinomycin.  There is no teaching suggestion or motivation in the prior art to use any one of maduramycin, narasin or salinomycin for modulating mannosylation of proteins or teachings that the compounds do so.  There is no reasonable expectation of success that maduramycin, narasin or salinomycin will have the same effect of monensin of modulating high mannose glycoform content of proteins.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15-16 and 19-26 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654